Citation Nr: 1215993	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  11-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with flashbacks, mood swings, and dreams.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing) in his January 2011 VA Form 9, Appeal to Board of Veterans' Appeals.  In March 2012, the Veteran failed to appear for his scheduled hearing.  Several days later, the Veteran notified VA through correspondence that he could not appear for his hearing because of health problems (migraine headaches) and asked that the hearing be rescheduled.  Good cause having been shown, the Board will grant the Veteran's motion for a new Travel Board Hearing.  See 38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Good cause having been shown, the Board finds that the appeal must be remanded to reschedule the Veteran for the Travel Board Hearing he had requested in his January 2011 VA Form 9.  See 38 C.F.R. §§ 20.703, 20.704(c)(d) (2011).  

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:  

The Veteran should be scheduled for a hearing before a Veterans' Law Judge traveling to the RO.  After the hearing has been conducted, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

